In the Supreme Court of Georgia



                                 Decided: March 1, 2021


 S21Y0378. IN THE MATTER OF WILLIE GEORGE DAVIS, JR.

     PER CURIAM.

     This disciplinary matter is before the Court on the report and

recommendation issued by Special Master, Delia T. Crouch, which

recommends that this Court accept the petition for voluntary

discipline filed by Willie George Davis, Jr. (State Bar No. 213371)

after the issuance of a formal complaint against him. See Bar Rule

4-227 (c) (5). The Special Master recommends that Davis, who has

been a member of the State Bar since 1996, be suspended from the

practice of law for 18 months with conditions for reinstatement, to

be converted automatically to an indefinite suspension with the

same conditions if he fails to comply with the conditions for more

than 60 days after the 18-month period expires, based on his

admitted violations of Rules 1.7 (b), 1.15 (I) (a) and (c), 3.5 (d), 8.1,
and 8.4. (a) (5) of the Georgia Rules of Professional Conduct found

in Bar Rule 4-102 (d). This matter stems from Davis’s mishandling

of his sister’s estate and his nephew’s conservatorship and his

repeated failure to comply with orders of the Cobb County Probate

Court. Although the State Bar and Davis did not file exceptions to

the Special Master’s report, we reject the requested sanction for the

reasons stated below.1

      1. The Facts.

      As recounted by the Special Master, the undisputed facts show

the following. In 2012, Davis drafted a will for his sister, naming



      1  The record shows that the grievance investigated by the State
Disciplinary Board in this matter was based on a letter from the Cobb County
Probate Court to the State Bar outlining Davis’s conduct in a probate
proceeding. Davis initially failed to respond to the Notice of Investigation,
which resulted in an interim suspension pursuant to Bar Rule 4-204.3 (d) that
was lifted when he responded to the State Bar. The Investigative Panel of the
Board then found probable cause to charge Davis with a number of rule
violations, and the State Bar filed a Formal Complaint and Petition for
Appointment of Special Master. This Court issued an order appointing the
Special Master, and Davis filed an answer to the Formal Complaint in which
he admitted some of the Board’s factual allegations, but denied others. Davis
and the State Bar engaged in discovery and participated in a scheduling
conference with the Special Master, and after negotiating with counsel for the
State Bar, Davis filed his petition for voluntary discipline. The State Bar filed
a response in support of the petition. The Special Master then filed the instant
report.
                                       2
himself as the executor of her estate, the guardian of his nephew,

and the conservator of his nephew’s funds. The will specifically

excepted Davis from the requirements to post a fiduciary bond and

to file inventories or annual returns with the probate court, and

Davis did not obtain informed and written consent that his sister

was aware of the potential conflict of interest in having him serve

without bond as executor, conservator, and guardian pursuant to the

will he drafted. Davis was not aware that his sister was suffering

from breast cancer at the time he drafted her will, and she died

shortly thereafter. The nephew was only 13 years old at the time of

his mother’s death and was the sole beneficiary of his mother’s

estate.

     Davis filed a petition to admit the will to probate, and the

probate court appointed him to serve without bond as executor,

conservator, and guardian per the terms of the will. The nephew

was named a beneficiary of his mother’s life insurance policy, the

proceeds of which were $157,277.48.      Davis admitted that he

received the funds and placed them in his IOLTA account instead of

                                 3
a conservator account. Moreover, although the Special Master found

that Davis did eventually establish a conservator account and

“transferred the funds to that account,” Davis failed to maintain,

and could not produce, records of the funds held in the IOLTA

account.   He also received the nephew’s Social Security benefit

checks in trust as the nephew’s custodian and conservator, but he

did not keep records of those funds, either.

     In October 2016, the nephew reached the age of majority (18),

which terminated the testamentary conservatorship by law.

Thereafter, the nephew and Davis had disagreements that led to

Davis cutting off the nephew’s cell phone service and making no

further mortgage payments on his deceased sister’s home, where the

nephew had been residing.

     In May 2017, the nephew, through counsel, filed a petition to

suspend the conservatorship and to obtain a final settlement of

accounts of the estate and the conservatorship. According to the

probate court, “[a]n extensive procedural odyssey ensued . . .

including multiple hearings, dozens of attempts to serve [Davis],

                                  4
findings of contempt against [Davis], and multiple orders of [Davis’s]

incarceration.” First, the probate court entered an order suspending

Davis’s letters of testamentary and issued a citation for him to

appear and make an accounting of estate and conservatorship assets

within 15 days. A deputy from the Fulton County Sheriff’s Office

then personally served Davis with the probate court’s order and

citation. Davis, however, did not make any accounting or appear at

the hearing because he “simply could not handle the emotion which

welled up.    [He] was in denial and could not address the court

proceeding properly.”   He explained that, beginning in 2016, he

experienced a series of family deaths and life changes that impacted

him severely and that he failed to address right away. In 2017,

during the time of these proceedings, his primary care physician

prescribed him medication for depression and anxiety, but he failed

to seek counseling as his physician directed him to do. He also did

not notify his nephew’s counsel or the probate court about his mental

illness or seek any relief from the probate court’s requirements on

that basis.

                                  5
     In June 2017, the probate court issued another order directing

Davis to file the accountings, and the court set the matter for

another hearing. But Davis did not file the accountings or appear

in court, and the probate court issued another order for Davis to

appear, to present the accountings, and to show cause why he should

not be held in contempt. The probate court then entered an interim

judgment against Davis in the amount of $157,227.58, the amount

of the life insurance proceeds for which he had not accounted, and

attorney fees in the amount of $11,891. Approximately one month

before that order was issued, Davis delivered a check to his nephew’s

attorney in the amount of $34,025.80, which was the amount that

remained in the conservatorship account. But Davis still did not

respond to the probate court’s “requests for personal service of the

court’s notices and demands,” which resulted in the probate court

directing service by publication. Davis admitted that he was not

opening correspondence from the probate court during this time due

to his declining mental state, and after he failed to appear at yet

another hearing, the probate court issued a bench warrant for his

                                 6
arrest and issued an order finding him in contempt.             Davis

eventually turned himself in to jail in January 2018.

     Following a hearing, the probate court entered a criminal

contempt finding, sentencing Davis to 20 days in jail with credit for

time served, and to pay a fine of $500; the probate court also entered

a civil contempt finding, sentencing Davis to remain incarcerated

and pay a fine of $100 per day until such time as he purged his

contempt by filing accountings of the estate and conservatorship.

Because Davis “had been unable to put together anything remotely

[responsive] to the court’s demand” while incarcerated, and because

he had not been given his medication while in custody, the judge

released Davis to allow him to get back on his medication, to gather

the records of the conservatorship and estate, and to file the

accountings in advance of a hearing in March 2018. The judge also

awarded the nephew additional attorney fees. At two hearings,

Davis presented some documentation of his activities and

expenditures on behalf of the estate and conservatorship, as well as

an inventory of the estate and its annual returns, but failed to

                                  7
include complete bank statements for the custodial account or any

statements for an account for the estate. After considering that

evidence, the probate court issued a judgment against Davis in favor

of his nephew in an amount of $9,971 for breaches related to the

estate and in the amount of $190,043.48 for breaches related to the

conservatorship.

     Following the judgment, Davis failed adequately to respond to

his nephew’s post-judgment requests, which caused the probate

court to grant the nephew’s motion to compel and request for

attorney fees for having to file the motion. Davis then failed to

respond to the requests within the time set forth in the order

granting the motion to compel, which caused him to be held in

contempt and subject to additional attorney fees. Davis admitted

that, including amounts due for the attorney fees judgments, but not

including any statutory interest, the amount of money he still owed

to his nephew was $193,174.91.




                                 8
     2. Rule Violations.

     As summarized by the Special Master, based on this conduct,

Davis admitted in his petition for voluntary discipline that he

violated Rules 1.7 (b), 1.15 (I) (a) and (c), 3.5 (d), 8.1, and 8.4 (a) (5).

The maximum sanction for a violation of each of these rules is

disbarment, except for Rule 3.5 (d), for which the maximum sanction

is a public reprimand.

     Specifically, Davis admitted that he violated Rule 1.7 (b)2 by

failing to obtain informed consent confirmed in writing that his

sister was aware of a potential conflict of interest in naming himself

executor in her will; that he violated Rule 1.15 (I) (a)3 by depositing



     2 Rule 1.7 (b) provides:
     If client informed consent is permissible a lawyer may represent a
     client notwithstanding a significant risk of material and adverse
     effect if each affected client or former client gives informed
     consent, confirmed in writing, to the representation after:
         (1) consultation with the lawyer, pursuant to Rule 1.0 (c);
         (2) having received in writing reasonable and adequate
             information about the material risks of and reasonable
             available alternatives to the representation, and
         (3) having been given the opportunity to consult with
             independent counsel.

     3   Rule 1.15 (I) (a) provides:

                                       9
the insurance proceeds from his sister’s life insurance policy in his

IOLTA account and failing to maintain accurate records; and that

he violated Rule 1.15 (I) (c)4 by failing to account for and deliver

funds held in his IOLTA account. In addition, Davis admitted that

he violated Rule 3.5 (d)5 by failing to participate in the probate

proceedings, thereby causing a disruption in the administration of

justice. He also admitted that he violated Rule 8.16 by failing to


      A lawyer shall hold funds or other property of clients or third
      persons that are in a lawyer’s possession in connection with a
      representation separate from the lawyer’s own funds or other
      property. . . . Complete records of such account funds and other
      property shall be kept by the lawyer and shall be preserved for a
      period of six years after termination of the representation.

      4Rule 1.15 (I) (c) provides:
      Upon receiving funds or other property in which a client or third
      person has an interest, a lawyer shall promptly notify the client or
      third person. Except as stated in this rule or otherwise permitted
      by law or by agreement with the client, a lawyer shall promptly
      deliver to the client or third person any funds or other property
      that the client or third person is entitled to receive and, upon
      request by the client or third person, shall promptly render a full
      accounting regarding such property.

      5 Rule 3.5 (d) provides that “[a] lawyer shall not, without regard to
whether the lawyer represents a client in the matter . . . engage in conduct
intended to disrupt a tribunal.”

      6   Rule 8.1 provides, in pertinent part, that “a lawyer in connection with
a . . . disciplinary matter, shall not . . . (b) . . . fail to respond to a lawful demand

                                           10
respond to a demand for information from the State Bar, and that

he violated Rule 8.4 (a) (5)7 by violating fiduciary duties to account

for funds held in trust (i.e., the money collected by him and held in

his IOLTA account), which formed the basis of the judgment against

him for his nephew.          The Special Master, having reviewed the

probate court’s orders in light of the facts of this case, as well as

Davis’s statements and admissions, found by clear and convincing

evidence that Davis committed these acts and the violations alleged.

      3. Special Master’s Recommendation of Discipline.

      (a) Aggravating and mitigating factors. The Special Master

looked to the ABA Standards for Imposing Lawyer Sanctions for

guidance in determining the appropriate punishment for Davis’s

misconduct, see In the Matter of Morse, 266 Ga. 652, 653 (470 SE2d



for information from . . . [a] disciplinary authority.”

      7 Rule 8.4 (a) (5) provides:
      It shall be a violation of the Georgia Rules of Professional Conduct
      for a lawyer to: . . . fail to pay any final judgment or rule absolute
      rendered against such lawyer for money collected by him or her as
      a lawyer within ten days after the time appointed in the order or
      judgment[.]

                                        11
232) (1996), and found that Davis correctly noted in his petition that

under the ABA Standards, in imposing a sanction for a lawyer’s

misconduct, the court should consider the duty violated, the lawyer’s

mental state, the potential or actual injury caused by the lawyer’s

misconduct, and the existence of aggravating or mitigating factors.

See ABA Standard 3.0.      As for the duties violated, the Special

Master found by clear and convincing evidence that Davis failed to

preserve his nephew’s property, see ABA Standard 4.1; that he failed

to avoid the conflict of interest inherent in drafting a will that

allowed him to serve, without bond, as executor, conservator, and

guardian, see ABA Standard 4.3; that he showed a lack of diligence

in handling his nephew’s affairs both before and after his nephew

reached the age of majority, see ABA Standard 4.4; that he showed

a lack of competence in handling his nephew’s affairs, see ABA

Standard 4.5; that he showed deception and lack of candor to his

nephew, his nephew’s attorney, the probate court, and the State Bar

regarding the status of his nephew’s property, see ABA Standard

4.6; that he violated duties owed to the probate court when he

                                 12
withheld material information regarding the status of the estate and

conservatorship, see ABA Standard 6.1; and that he violated duties

owed to the probate court when he unnecessarily delayed the

progress of his nephew’s efforts to get an accounting of the money

that had been entrusted to him, see ABA Standard 6.2.

     As to Davis’s mental state, the Special Master found that it was

affected by Davis’s grief and his partially untreated depression and

anxiety. The Special Master noted that Davis claimed that he was

only negligent.   The Special Master determined, however, that

Davis’s failure adequately to explain what happened to the funds he

held for his nephew appeared to be deliberate because he did not

seek assistance to perform the thorough accounting required to

exonerate himself, and because while he appeared to be saying that

he did not steal his nephew’s money and convert it to his own use,

he acknowledged that he could not establish that he used all of the

money entrusted to him on the nephew’s expenses. On the other

hand, the Special Master determined that Davis acknowledged that

he was legally responsible to his nephew for the amount of the

                                 13
probate court’s judgments (and appeared to be making payments of

$300 per month toward the judgments), and affirmatively stated

that he could not pay the judgments because the life insurance

proceeds and Social Security benefits had been spent. The Special

Master thus found that Davis was not dishonest in all of his

violations, nor was he merely negligent as to all of his violations.

     The Special Master found that the factors in aggravation as

cited by the State Bar in its response to Davis’s petition were

supported by clear and convincing evidence. Specifically, the Special

Master stated that Davis had prior disciplinary offenses, including

an Investigative Panel reprimand in April 2014 and a formal letter

of admonition in October 2016. See ABA Standard 9.22 (a). In

addition, he admitted violating no less than five rules over the

course of several years, see ABA Standard 9.22 (d); he admitted facts

that supported the conclusion that he obstructed the disciplinary

proceeding by failing to respond to the State Bar’s demands for

information, see ABA Standard 9.22 (e); he committed the offenses

against a vulnerable victim—his minor nephew, who had been

                                  14
orphaned at the age of 13, see ABA Standard 9.22 (h); and he had

substantial experience in the practice of law, see ABA Standard 9.22

(i).

       Finally, while the State Bar had found that Davis’s failure to

comply with his nephew’s attorney’s post-judgment discovery

requests showed an indifference to making restitution, see ABA

Standard 9.22 (j), the Special Master concluded that this did not

necessarily justify a finding of this aggravating factor because of the

undisputed mental health factors that “crippled” Davis for a period

of time and because Davis did begin to pay $300 per month toward

the balance owed. See ABA Standard 9.4 (a).

       As for the mitigating factors, the Special Master concluded that

only three of the mitigating factors Davis cited were supported by

the evidence.     As to the first two factors, the Special Master

determined that Davis had personal and emotional problems,

including difficulty dealing with the deaths of his family members

and grief that affected his practice and judgment, see ABA Standard

9.32 (c), and that he had established a mental disability or

                                   15
impairment based on his partially untreated depression and

anxiety, which played a significant role in his misconduct, see ABA

Standard 9.32 (i). As a third factor, the Special Master determined

that Davis’s various leadership positions justified a finding of his

positive character and reputation, at least in the context of his

children’s schools, where he reported that he tutored students,

volunteered as a career-day speaker, and served in various offices.

See ABA Standard 9.32 (g).

     (b) Level of proposed discipline.       In his petition, Davis

requested that he be suspended for a period of 18 months with

conditions for reinstatement, or in the alternative, a period of 18

months up to but not exceeding three years with conditions. The

proposed conditions included that he provide the State Bar with

certification from a licensed mental health professional that he was

fit to practice law, see In the Matter of Moore, 305 Ga. 419, 421 (825

SE2d 225) (2019), and proof that he satisfied the judgment issued

by the probate court in favor of his nephew and his nephew’s

attorney, see In the Matter of Judah, 282 Ga. 55, 55 (644 SE2d 858)

                                 16
(2007). Following negotiation with Davis’s counsel, the State Bar

agreed that an 18-month suspension with conditions was

appropriate under these circumstances. See In the Matter of Brock,

306 Ga. 388, 388 (830 SE2d 736) (2019).

     Among other things, the Special Master concluded that Davis

did not maintain and had not provided any records of how much of

his nephew’s funds he spent for the benefit of his nephew, such that

the record showed only that the money was unaccounted for, not

necessarily that Davis converted it and used it for his own purposes;

and that, indeed, the State Bar acknowledged that it might have

difficulty showing precisely how much of the judgment was

attributable to negligence, emotional problems, anxiety, and stress,

as opposed to nefarious reasons.

     In addition, the Special Master recognized that in In the Matter

of Henderson, 289 Ga. 135 (710 SE2d 124) (2011), this Court had

rejected a petition for voluntary discipline similar to the one at issue,

holding that it would not “entertain the petition” requiring a one-

year suspension instead of disbarment until Henderson had made

                                   17
the final disbursements owing to his clients from his trust account.

Id. at 136. However, the Special Master determined that Davis’s

case was distinguishable because, in Henderson, the evidence was

uncontested that Henderson had converted $28,028 to his own use,

whereas here, the State Bar conceded that it may have difficulty

establishing precisely what portions of the nephew’s unaccounted-

for money, if any, was unlawfully converted to Davis’s own use. See

ABA Standard 4.12 (“Suspension is generally appropriate when a

lawyer knows or should know that he is dealing improperly with

client property and causes injury or potential injury to a client.”); In

the Matter of Anderson, 286 Ga. 137, 140-141 (685 SE2d 711) (2009)

(disbarring a lawyer who had two prior disciplinary sanctions,

noting the Court was less troubled by the lawyer’s failure to properly

supervise employees who negligently handled real estate closing

funds than by the lawyer’s intentional and bad-faith conduct in

paying himself funds from one transaction contrary to escrow

agreement). But see ABA Standard 4.11 (“Disbarment is generally

appropriate when a lawyer knowingly converts client property and

                                  18
causes injury or potential injury to a client.”).

     Ultimately, the Special Master concluded that, if Davis could

prove that he had paid all of the money due and that he was no

longer suffering from any mental disability that would make him

unfit to practice law, then he should be permitted to be reinstated to

practice so long as he served a total suspension of at least 18 months.

The Special Master concluded that if Davis were never able to

satisfy those conditions, the greater public would be protected by

Davis remaining indefinitely suspended. Therefore, the Special

Master further recommended that if Davis failed to meet the above

conditions for more than 60 days after the 18 months expired, then

the time-limited suspension would be converted automatically to an

indefinite suspension under the same conditions, so that Davis’s

nephew could seek relief for his loss under the Client’s Security

Fund. See Bar Rule 10-101.8


     8  The Special Master further noted that, were the nephew to submit a
claim to the fund and receive compensation, Davis would be required to make
restitution to the Fund for the amount of the compensation paid by the Fund
prior to seeking reinstatement, see Bar Rule 10-109 (c), and the amount Davis

                                     19
      4. Analysis and Conclusion.

      After a careful consideration of the record, the Court concludes

that the discipline recommended by the Special Master, even though

not opposed by the State Bar, is unacceptable in this case. As an

initial matter, the Special Master’s recommendation to impose an

indefinite suspension until the reinstatement conditions are met

would effectively result in Davis being suspended for approximately

50 years if he continued paying restitution at the rate the record

shows he is currently paying. However, this Court does not allow

suspensions of that length. See In the Matter of Briley-Holmes, 304

Ga. 199, 207-208 (815 SE2d 59) (2018) (concluding that

recommended        five-year     suspension       with     conditions      on

reinstatement was unacceptable and noting that, with one

exception, this Court has never imposed a suspension of that length

outside the reciprocal discipline context, and that the exception was

in a case decided before this Court first said that it would look to the



would be required to pay to his nephew would only be offset to the extent that
his nephew received compensation under the Fund, see Bar Rule 10-109 (b).
                                     20
ABA Standards for general guidance in determining the appropriate

level of discipline, which provide that suspensions should not be for

more than three years).

     Second, although the Special Master contends that the level of

recommended discipline could improve the chances that Davis’s

nephew is made whole, insofar as it would not permit reinstatement

until Davis finished paying restitution to his nephew, this Court

must also take into consideration other important purposes of

disciplinary proceedings, such as “protect[ing] the public from

attorneys who are not qualified to practice law due to incompetence

or unprofessional conduct” and “protecting the public’s confidence in

the legal system.” In the Matter of Fry, 302 Ga. 370, 371 (806 SE2d

604) (2017) (citation and punctuation omitted).      An overly long

suspension—with reinstatement hinging only on the proposed

conditions—would not serve those purposes.       A suspension is a

separation from the practice of law. After an extended period, it is

important that a lawyer is not reinstated without ensuring his

character and competence at that time. This is why lawyers who are

                                 21
disbarred may apply for readmission after five years and may

practice again only after obtaining a new certification of fitness and

again passing the Georgia Bar Examination. See Rules Governing

Admission to the Practice of Law, Part A, Section 10; In re Richards,

296 Ga. 441, 443 (768 SE2d 518) (2015).           In this way, the

reinstatement conditions recommended by the Special Master for

Davis are considerably less stringent than for disbarred attorneys,

insofar as Davis could remain suspended for far longer than five

years but—upon satisfying the conditions of his suspension—not be

required to re-certify his fitness before he resumes the practice of

law. At the same time, the recommended conditions are in some

ways more punitive to Davis. Given the large discrepancy between

the amount he would be required to repay and his current rate of

repayment, the recommended conditions could place Davis in a

disciplinary purgatory: if he cannot finish paying restitution, his

discipline will be endless. For all these reasons, the Court rejects

Davis’s petition for voluntary discipline.



                                  22
     5. Motion to File Amicus Curiae Brief

     Finally, Davis’s nephew has filed a “Motion for Leave to File

Amicus Curiae Brief,” see Supreme Court Rule 23, in which he seeks

to make the Court aware of the impact that Davis’s wrongdoing has

had upon him, and to offer his thoughts on Davis’s recommended

level of discipline. The State Bar opposed the nephew’s motion. We

have now rejected Davis’s petition for voluntary discipline, but

Davis’s nephew may file a similar motion in the underlying

disciplinary case (State Disciplinary Board Docket No. 7194), and if

he does so, the Special Master should allow the filing of the proposed

brief. See Commentary to ABA Standard 9.4 (a) (1992) (“Although

the court should not consider the complainant’s recommendation as

to sanction, the complainant’s feelings about the lawyer’s

misconduct need not be completely ignored.         The complainant’s

views will be relevant and important in determining the amount of

injury caused by the lawyer’s misconduct, a factor which can be

either aggravating . . . or mitigating . . . .”). See also In the Matter

of Adams, 291 Ga. 768, 769 (732 SE2d 446) (2012) (noting interested

                                  23
parties’ letters submitted to this Court, both in support of and

opposition to attorney’s petition for voluntary discipline).

     Petition for voluntary discipline rejected. All the Justices
concur, except Melton, C. J., who concurs in the judgment only.




                                  24